Citation Nr: 0916728	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-36 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD) with bipolar disorder, evaluated as 30 
percent disabling prior to February 10, 2009, and as 70 
percent disabling beginning on that date.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
granted service connection for PTSD and assigned a 30 percent 
rating, effective November 1, 2005.  The Veteran appealed the 
initial rating assigned for his PTSD.  Thereafter, in a 
February 2009 rating decision, service connection for bipolar 
disorder was granted, and an increased rating of 70 percent 
was assigned for PTSD with bipolar disorder, effective 
February 10, 2009.  


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's 
psychiatric disability has been manifested by occupational 
and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
with bipolar disorder have been met effective November 1, 
2005.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.126, 4.130, Diagnostic Codes 9411, 9433 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881.

In this case, in a December 2005 letter, which was issued 
prior to the decision on appeal, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence will be obtained 
by VA.  There is no notice letter which provided examples of 
the types of evidence to submit to support the claim for an 
increased rating, but VA examinations addressed how the 
Veteran's symptoms impact his social and occupational 
activities.  Additionally, there is no letter which advised 
the Veteran of the types of evidence to submit, such as 
statements from his doctor, statements from other individuals 
describing their observations, or his own statement 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability. Finally, there is no 
letter which advised the Veteran of the type of evidence 
needed to establish a disability rating, including evidence 
addressing the impact of his condition on employment and the 
severity and duration of his symptoms, and of the evidence 
the needed to establish an effective date.  Id.  However, the 
Veteran was provided with the rating criteria to establish 
disability ratings for PTSD in the October 2006 statement of 
the case.  The claim was last readjudicated in February 2009.  

In any event, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 
2008) (where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records and examination reports, and the records associated 
with a Social Security Administration (SSA) disability 
determination.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, the evidence obtained 
during the course of the appeal permitted the Veteran's 
evaluation to be increased from the originally assigned 30 
percent rating to 100 percent.  There is no additional notice 
that should be provided and there is no indication that there 
is other evidence to obtain.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

PTSD and bipolar disorder are evaluated under 38 C.F.R. § 
4.130, Diagnostic Codes 9411 and 9433, respectively, which 
provide that a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptomatology (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130.  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Veteran's psychiatric disability is evaluated as 30 
percent disabling prior to February 10, 2009, and as 70 
percent disabling beginning on that date.  The Veteran claims 
that he is entitled to a higher initial rating for his 
service-connected PTSD.  

A January 2005 record from the SSA documents reveals that the 
Veteran has had four psychiatric hospitalizations for manic 
episodes.  It was noted that he retired in November 2003 due 
to difficulty performing his job because of mental illness 
and physical problems such as numbness, tremors, pain, and 
daytime sleepiness.  

The medical evidence for this time period shows that an 
October 2005 private medical record from A. Jensen 
Counseling, P.A., indicates that the Veteran was fully 
oriented.  He responded in an open, honest fashion and 
occasionally reflected emotional pain.  He showed a great 
deal of anxiety when describing his combat experiences and 
the losses he experienced in Vietnam.  The Veteran's PTSD 
symptoms include unpredictable outbursts of rage followed by 
periods of depression, sudden flashbacks to events in 
Vietnam, sleep interruption and nightmares, social 
withdrawal, hyper startle response, and isolation from 
virtually all social relationships.  He has considered 
suicide, but does not have a plan.  He described periods of 
mental confusion when he was momentarily uncertain of where 
he was and what he was doing.  He has short-term memory and 
attention deficit as the result of extreme anxiety.  He is 
unable to work and will remain unemployable.  His GAF score 
was noted to be 29.  

A November 2005 private medical record from A. Jensen notes 
that the Veteran is limited in his ability to keep focused.  
His understanding and memory are limited.  Social interaction 
is limited in that he has great difficulty in relating to 
people and responding to them.  Adaptation is limited in that 
it is difficult for him to change from one setting to 
another.  Mental status exam revealed that the Veteran was 
oriented times three, and that he experiences social 
isolation, flashbacks, hypervigilance, mental confusion, 
short-term memory deficits, outbursts of rage, and 
nightmares.  The Veteran was characterized as unemployable 
and his GAF score was listed as 39.

The January 2006 VA exam report notes that the Veteran goes 
through periods of isolation where he stays in bed nearly all 
of the time.  He has difficulty focusing and becomes upset 
quite easily.  He is nervous a lot of the time.  He can 
neither fall asleep nor stay asleep very well, and he wakes 
up frequently throughout the night.  He is constantly lying 
in bed as a means of withdrawing from social contact.  He 
will not get out of bed even to see his grandchildren.  He 
has very little, if any, contact with his siblings.  He has 
increased startle response and his mood is variable.  He 
expressed frustration that he cannot seem to process 
information very well and stated that his concentration is so 
poor that he cannot recall where he puts things.  His wife 
tends to do everything around the house, such as chores and 
activities; she even has to remind him to shower at times.  
She indicated that living with him is like raising another 
child.  He has had problems maintaining relationships with 
his wife and friends.  He must be forced to go to family 
gatherings.  He avoids crowds.  He is currently retired but 
when he was working, he was fine working alone.  He was never 
fired and he never quit a job because of a bad attitude, 
primarily because he had to support his family.  His wife 
complained that he is cold and unfeeling; his children 
complain of the same thing.  He gets depressed at times and 
withdraws to bed, which he does for days at a time, 
especially over the last two years.  He thinks about things 
that happened in Vietnam a great deal, especially since the 
Gulf War began and now because of the Iraq War.  

On exam he was causally dressed.  His speech was clear, 
coherent, and goal-directed.  He was in touch with reality 
and he was oriented times three.  There was no evidence of 
any delusions or hallucinations in thought content.  General 
reasoning and judgment appeared to be within normal limits.  
His affect was somewhat depressed.  The examiner indicated 
that the Veteran had serious symptomatology, as represented 
by his GAF score of 42.

VA progress notes from February 2007 indicate that the 
Veteran had a blunted affect, good eye contact, depressed 
mood, and goal-directed thought processes.  There was no 
evidence of audio or visual hallucinations or delusions.  
There was no suicidal ideation and insight and judgment were 
intact.  His GAF score was 40.  It was noted that 
concentration was poor, motivation and interests were low, 
and appetite was poor.  The Veteran reported that he feels 
hopeless and helpless at times.  He stated that he has been 
in a vegetative type state for the past few years.  He does 
not eat meals with his wife and she is frustrated with his 
lack of involvement in their relationship, stating that she 
plans to end the marriage if the situation does not change.  
The Veteran denied past suicide attempts, but he once tried 
to push his wife out of the truck on the highway when he was 
manic.  

VA progress notes from March 2007 through April 2008 show 
that the Veteran was oriented times three, had a depressed 
mood, a constricted affect, and did not have delusions or 
hallucinations.  Judgment was characterized as normal and 
there was no suicidal or homicidal ideation.  

The Veteran's GAF score was 45 in March 2007.  In April 2007 
the Veteran reported having low energy, low motivation, 
insomnia, low appetite, and low libido.  He denied suicidal 
ideation, but said that life is not worth living.  In May 
2007 it was noted that the Veteran had no appetite, no 
motivation, and poor concentration.  It was also noted that 
he was not been taking care of himself and that he did not 
shave and wash every day.  In October 2007 the Veteran's GAF 
score was 37.  The GAF score in February 2008 was 35.  In 
April 2008 the Veteran was noted to have poor hygiene, no 
motivation, no interests, and no enjoyment.  

A June 2008 VA progress note indicates that the Veteran was 
staying awake more during the day.  He was fully oriented, 
and had a constricted affect, a depressed mood, goal-directed 
thought processes, and thought content devoid of audio or 
visual hallucinations or delusions.  Insight and judgment 
were deemed good.  It was noted that he had no motivation, 
interests, or enjoyment.  The GAF score in August 2008 was 
46.

An October 2008 VA progress note indicates that the Veteran 
exhibits poor hygiene, showering only two times a week.  It 
was noted that the Veteran sits in bed all day long watching 
television and reading the paper.  It was also noted that he 
had no interests or enjoyment.  Other findings were similar 
to the June 2008 findings.

An October 2008 letter from the Veteran's treating VA 
psychiatrist notes that the Veteran's PTSD is not expected to 
improve to a level that would allow him to be able to 
maintain any full-time, meaningful employment.  He also 
suffers from bipolar disorder with severe and chronic 
depression, which is chronic despite maximum treatment.  
There is no expectation that it will improve to a level that 
would allow for the Veteran to maintain any full-time, 
meaningful employment.

A November 2008 private medical record from A. Jensen notes 
that the Veteran is unemployable, has a GAF score of 38, is 
isolated from virtually all social relationships, and 
experiences moments of mental confusion and outbursts of 
anger.

The medical evidence relevant to the appellate period more 
nearly approximates the criteria for a 100 percent rating.  
In this regard, the Veteran showed some evidence of suicidal 
ideation without plan.  He displayed near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively such that he Veteran depends 
heavily on his wife and neglects daily activities such as 
daily hygiene, including showering or shaving.  The evidence 
also shows that he exhibited spatial disorientation.  
Specifically, the November 2008 private medical record 
indicates that the Veteran described being unaware of what he 
was doing or where he was at times.  Additionally, the 
private medical records indicate that the Veteran is 
unemployable, and has been since November 2005.  The 
Veteran's treating VA psychiatrist indicated in an October 
2008 letter that the Veteran is unemployable due to his 
psychiatric problems.  The Veteran also has an inability to 
establish and maintain effective relationships.  Essentially, 
he has no relationships because the ones he has with his 
wife, children, and grandchildren are practically nonexistent 
as a result of his avoidance of them by remaining in bed.  

The report of the February 2008 VA examination reflects that 
the Veteran is unable to work due to mental health problems.  
He exhibits severe social impairment in terms of his social 
isolation and withdrawal.  He has experienced an increase in 
nightmares and feels more emotionally estranged from his 
wife.  He avoids crowds.  He even avoids taking out the 
garbage because the smell of garbage reminds him of the smell 
of Agent Orange.  

Mental status exam revealed mild impairment in thought 
processes/communication.  His thought processes were logical, 
linear and goal directed, but they were delayed.  There was 
no psychotic thought content.  The Veteran's concentration 
was decreased and his memory for treatment dates was poor.  
He was oriented times three.  His judgment was fair.  He was 
cooperative and pleasant.  His speech was deliberate, but 
normal in volume.  His mood was depressed.  His affect was 
sad and resigned.  He denied suicidal or homicidal ideation.  
He has no hobbies and his hygiene is poor.  He only showers 
when his wife becomes irate.  He fell asleep when the 
examiner began talking to his wife.  The Veteran's wife 
indicated that she was only still in the marriage because she 
cannot afford to leave it.  The examiner indicated that the 
Veteran's PTSD symptoms are mild, but that his bipolar 
symptoms, which were absent at the last VA examination, are 
currently prominent and severe.  The examiner opined that the 
bipolar disorder is etiologically related to active service.  
The GAF score was reported to be 42.

The Board acknowledges that the Veteran's PTSD with bipolar 
disorder has not been shown to be productive of all of the 
symptoms listed in the criteria for a 100 percent rating 
under DC 9411, 9433.  However, the Board finds that the 
Veteran's symptoms have been of the degree, and productive of 
the effects, of the symptoms listed in the criteria for a 100 
percent rating. He has required ongoing treatment at a VA 
mental health clinic, where he has been prescribed medication 
to alleviate the severity of his symptoms. His condition 
repeatedly has been described as severe and chronic and a 
review of the medical evidence provides no indication of 
improvement. It has been noted more than once by medical 
providers that his condition has rendered him unemployable. 
Thus, a 100 percent disability rating for PTSD with bipolar 
disorder, beginning November 1, 2005, is warranted.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The 
benefit of the doubt is resolved in the Veteran's favor. 38 
U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Codes 9411, 9433.









ORDER

Entitlement to an initial rating of 100 percent for PTSD with 
bipolar disorder, effective November 1, 2005, is granted, 
subject to the criteria governing the payment of monetary 
benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


